--------------------------------------------------------------------------------

EXHIBIT 10.7
 


 
AMENDMENT TO AGREEMENT
 
BENEFICIAL MUTUAL SAVINGS BANK
 
EXECUTIVE
 
SALARY CONTINUATION PLAN
 
FOR
 
ANDREW J. MILLER
 
 

--------------------------------------------------------------------------------


 
AMENDMENT TO AGREEMENT
 
The Agreement between BENEFICIAL MUTUAL SAVINGS BANK (hereinafter referred to as
Bank) and Andrew J. Miller (hereinafter referred to as Employee), dated April 1,
2006, is amended this 31st day of December 2008.
 
BACKGROUND
 

   
1.
Employee is employed by Bank
           
2.
Bank and Employee have entered into Agreement whereby if Employee dies while in
Bank’s employ before attaining the age of sixty-five (65) years certain payments
will be made to Employee’s spouse or children.
           
3.
The Agreement provides for deferred compensation in the form of a life insurance
policy or cash that is payable to Employee upon termination of employment or
retirement.
           
4.
The Agreement must be amended to conform to the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

 
NOW, THEREFORE, intending to be legally bound hereby, the parties amend the
Agreement as follows:
 
1.
EMPLOYEE DEATH BENEFITS PRIOR TO ATTAINING AGE 55
     
If Employee’s death occurs before Employee has attained the age of fifty-five
(55) years, and while Employee is an active Employee of the Bank, Bank will pay
to the Beneficiary (as identified in Section 9 hereof) $20,416.67 per month for
twelve (12) months commencing with the first month following the date of
Employee’s death and $13,617.92 per month commencing with the thirteenth (13th)
month following Employee’s death through the month during which Employee would
have attained the age of six-five (65) years had Employee lived to such date.
    2.
EMPLOYEE’S DEATH BENEFITS AFTER ATTAINING AGE 55 BUT PRIOR TO ATTAINING AGE 65
     
If Employee’s death occurs after Employee attains the age of fifty-five (55)
years, but while Employee is an active Employee of Bank, Bank will pay to the
Beneficiary (as identified in Section 9 hereof) $20,416.67 per month for twelve
(12) months commencing with the first month following the date of Employee’s
death and $13,617.92 per month commencing with the thirteenth (13th) month
following Employee’s death through the one hundred and twentieth (120th) month
following Employee’s death.

 
1

--------------------------------------------------------------------------------


 
3.
BENEFITS AFTER EMPLOYEE’S TERMINATION OR EMPLOYEE ATTAINING THE AGE OF 65
     
Upon his/her retirement on or after age sixty-five (65), Employee shall be
entitled to receive a life insurance policy in the amount of $490,000.00 (“Life
Insurance Benefit”). The policy is intended to be a continuation of the current
policy held by the Bank to fund the Employee’s benefits under this Plan. The
policy delivered to Employee shall contain all of the attributes of the then
current policy in the same proportion as the Life Insurance Benefit bears to the
face amount of the policy. The formula for determining the attributes shall be
as follows:

 
Attributes of
 
Life Insurance Benefit
 
Attributes of
Then Current
X
Face Amount of
=
Life Insurance
Policy
 
Current Policy
 
Benefit
         

 

 
Alternatively, the Employee may elect to receive a cash payment equal to the
cash surrender value of the life insurance policy that the Employee is otherwise
entitled to receive upon his/her retirement. The Bank shall deliver such
insurance policy or pay the cash value of the policy to the Employee in
accordance with his/her election as soon as practicable following the date that
is six months after Employee’s separation from service. In no event, however,
shall such policy be delivered or the cash value paid to the Employee later than
two and one half months following the date that is six months after the
Employee’s separation from service or by the end of the Employee’s taxable year
that contains such date, whichever is later. The Employee shall not be
permitted, directly or indirectly, to designate the taxable year of the delivery
or payment.

 
When Used In This Section
 

 
(a)
the term “then current policy” shall mean all of the policies held by the
Employer to provide funding for the Employee’s obligation under the Plan.
       
(b)
the term “attributes” shall include, but not limited to (1) cash value, (2)
outstanding policy loans, and (3) premiums due.
       
As of the date on which Employee retires on or after the age of sixty-five (65),
Employee’s rights under this Agreement, except to the extent provided in the
first section of Section 3, shall terminate. Other termination provisions are
found in Sections 6, 9 and 11 hereof.

 

 
Should Employee terminate his/her employment with Bank prior to age 65 or should
Employee be terminated for any reason, except for dishonesty, prior to age 65.
Employee shall be entitled to a life insurance policy with a death benefit to be
the lesser of the (a) Life Insurance Benefit or (b) an amount calculated by
multiplying the Life Insurance Benefit by a fraction, the denominator of which
shall be twenty-five (25) and the numerator shall be the number of consecutive
calendar years during which the Employee was in the employment of the Bank for a
full twelve (12) months. Alternatively, such Employee may elect to receive a
cash payment, equal to the cash surrender value of the policy multiplied by a
fraction, the denominator of which is twenty-five (25) and the numerator shall
be the number of consecutive calendar years during which the Employee was in the
employment of the Bank. The Bank shall deliver such insurance policy or pay the
cash value of the policy to the Employee, in accordance with his/her election,
as soon as practicable following the date that is six months after the
Employee’s separation from service. In no event, however, shall such policy be
delivered or the cash value paid to the Employee later than two and one-half
months following the date that is six months after Employee’s separation from
service or by the end of the Employee’s taxable year that contains such date,
whichever is later. The Employee shall not be permitted, directly or indirectly,
to designate the taxable year of the delivery or payment.

 
2

--------------------------------------------------------------------------------


 
4.
EMPLOYEE CONTRIBUTION
     
Employee acknowledges that Employee has not been required to make any monetary
payment to the Bank or give any consideration, other than employment to Bank, in
return for this Agreement.
   
5.
BANK’S FUNDING
     
Bank shall not be required to fund its potential obligations under this
Agreement or pledge assets as security for it performance hereunder.
   
6.
TERMINATION OF EMPLOYMENT
     
This Agreement shall not in any way constitute an employment agreement between
Employee and Bank and shall in no way obligate Bank to continue the employment
of Employee with Bank, nor shall this Agreement limit the right of Bank to
terminate Employee’s employment with Bank for any reason. Termination of
Employee’s employment with Bank for any reason, whether by action of Bank,
Employee, or in any other manner, shall immediately terminate this Agreement and
all of Bank’s obligations hereunder. For purposes of Sections 1 and 2, the word
“termination” shall not be defined to include termination occasioned by death of
Employee.
   
7.
OTHER BENEFIT AND AGREEMENTS
     
The benefits provided for Employee hereunder are in addition to any other
benefits Employee may have under any other plan or program of Bank and, except
as otherwise expressly provided for herein, this Agreement shall supplement and
shall not supersede any other Agreement between Bank and Employee or any
provisions contained therein.

 
8.
ASSIGNMENT
     
Neither Employee nor the Beneficiary hereunder shall have any right to commute,
sell, transfer, assign or otherwise convey the right to receive any payments
under the terms of this Agreement. Any such attempted assignment or transfer
shall at the option of the Bank terminate this Agreement and Bank shall have no
further liability hereunder.

 
3

--------------------------------------------------------------------------------


 
9.
BENEFICIARY
     
The Beneficiary under this Agreement shall be the spouse of the Employee at
Employee’s time of death. If any payments remain due under this Agreement at the
death of the Spouse, such remaining payments shall be paid to the living
children and the living children of deceased children of Employee. Such payments
shall be divided into equal shares, one for each living child and one for each
deceased child, with living children, such deceased child’s share to be divided
equally among his/her living children.
     
If at the time of the Employee’s death, Employee has no spouse, the
beneficiaries shall be his/her living children and the living children of
his/her deceased children. The payments shall be divided among the beneficiaries
in the manner specified in the foregoing Section. If any payments or portions of
payments remain due under the Agreement at the death of a Beneficiary, such
remaining payments or portions of payment shall be paid to such Beneficiary’s
living children equally. If no living children survive such deceased
beneficiary, then such remaining payments or portions of payments shall be
divided among the remaining beneficiaries in the manner specified in the
foregoing Section.
     
In the event that at Employee’s death or at the death of a Beneficiary there are
no other living grandchildren of Employee, Bank’s obligation to make payments
under this Agreement is terminated.
     
Employee shall notify Bank in a form and manner acceptable to Bank of the names
and addresses of his/her spouse, children and children of deceased children.
Attached hereto as Exhibit “A” is a form of notice of names and addresses of
Employee’s spouse, children and children of deceased children acceptable to
Bank. In the absence of such notice, or in the event of an incomplete notice,
Bank shall be under no obligation to make payments to any spouse, child or
grandchild of whom it has no notice.
   
10.
NOTICE
     
Any notice which shall be or may be given hereunder shall be in writing and
shall be mailed by certified mail, postage prepaid, addressed as follows:

 
(A)
Notice to Employee
(B)
Notice to Bank
 
[OMITTED]
 
510 Walnut Street
 
 
 
Philadelphia, PA 19106

 

 
Any part hereto may from time to time change the address to which notices to it
shall be mailed by giving notice thereof in the manner provided for herein.
   
11.
MISCELLANEOUS
     
(a)
If Bank liquidates or is otherwise dissolved due to insolvency or any other
event, this Agreement shall terminate and shall be considered null, void and of
no legal effect.

 
4

--------------------------------------------------------------------------------


 

 
(b)
This Agreement shall be binding upon and insure the benefits of the parties
hereto, their respective heirs, executors, administrators, and Beneficiaries and
Bank’s successors and assigns.
       
(c)
This Agreement represents the entire understanding between the parties here and
may be amended only by an instrument in writing signed by such parties.
       
(d)
The parties hereto consent to the exclusive jurisdiction of the court of the
Commonwealth of Pennsylvania in any and all actions arising hereunder.
       
(e)
This Agreement shall be governed and construed under the laws of the
Commonwealth of Pennsylvania as in effect at the time of the execution of this
Agreement.
       
(f)
All headings preceding the text of the several Sections hereof are inserted
solely for reference and shall not constitute a part of this Agreement, nor
affect its meaning, construction of effect.
       
(g)
The payment of any amounts or the delivery of any insurance policies under this
Agreement shall be subject to all applicable tax withholding requirements. If
Employee elects to receive an insurance policy upon his/her retirement or
termination of employment Employee agrees to remit to the Bank all taxes that
the Bank is required to withhold with respect to any such insurance policy (ies)
that the Bank delivers to the Employee.

 
IN WITNESS WHEREOF, The parties hereto have set their hands and seals the day
first written above.
 

 
CORPORATE SEAL
BENEFIT MUTUAL SAVINGS BANK
             
By: /s/ Joseph Conners
             
EMPLOYEE
             
/s/ Andrew J. Miller
 

 
 
 
5